DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 10, 11, 12, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2013/0054395 A1) in view of Angus et al. (US 2014/0319210 A1) in view of Lee et al. (US 2014/0067678 A1).

Regarding Claim 1, and similarly Claim 11;
Cyr teaches a checkout system, comprising: a mobile point-of-sale (POS) apparatus (Abstract) including: 
a code reader (FIG. 1 and FIG. 2B and [0020] – utilizing... mobile device to scan a UPC);
a user interface (FIG. 1 and FIG. 2B and [0018] -  In some embodiments, the self-service checkout application is download to and installed on the consumer's smartphone, such as an iPhone.TM., a Windows-based phone, or an Android-based phone (or other type of mobile device such as a personal digital assistant (PDA), an iPad.TM., a portable music player such as an iPod.TM., and the like), that has been registered for a self-service checkout account.);
a display (FIG. 1 and FIG. 2B and [0018] -  In some embodiments, the self-service checkout application is download to and installed on the consumer's smartphone, such as an iPhone.TM., a Windows-based phone, or an Android-based phone (or other type of mobile device such as a personal digital assistant (PDA), an iPad.TM., a portable music player such as an iPod.TM., and the like), that has been registered for a self-service checkout account.);
a wireless communication interface (FIG. 1 and FIG. 2B and [0015] - In an implementation, a consumer utilizes a mobile device 102 capable of wireless communications, such as a mobile telephone, personal computer or a tablet computer (such as an iPad.TM.), to operably connect to a self-service checkout server 106 via the Internet 104. (In some implementations, however, the mobile device 102 could be connected to the Internet 104 via a wired connection.)); and 
a processor configured to control the wireless communication interface to transmit a product code read by the code reader and a settlement instruction based on a user operation on the user interface ([0020] -  The prompt may take the form of a graphical user interface (GUI) that prompts the consumer to list the merchandise (goods or services) that are selected for purchase by the consumer. In some embodiments, the list may be automatically generated by consumer utilizing his or her mobile device to scan a UPC (or other standard barcode) label that is affixed to or printed on an item by using functionality available on his or her mobile device. For example, many smartphones include a camera and an appropriate application or software that permits the camera to scan a barcode and obtain information therefrom. In some implementations, the barcode data is automatically transmitted to the self-service checkout server, which then obtains an item name, the price, the item description, and/or other attributes of the merchandise selected for purchase by the consumer from, for example, the database 107 (which data was previously supplied by the merchant during the registration process and/or updated by the merchant in a subsequent process). The merchandise data can then be automatically downloaded from the self-service checkout server 106 to the consumer's mobile device and listed in the virtual shopping cart and [0022] - however, if the consumer indicates 306 that he or she is finished shopping (i.e., the virtual shopping cart is full, meaning that the consumer will not add any further items to the physical shopping cart), then the self-service checkout application prompts 308 the consumer to select a payment account for the purchase transaction); and 
a server connectable to the mobile POS apparatus (FIG. 1 and [0015] – self-service checkout server) and configured to: 
generate a data record the product code received from the mobile POS apparatus ([0020] - The merchandise data can then be automatically downloaded from the self-service checkout server 106 to the consumer's mobile device and listed in the virtual shopping cart.); and
 transmit a settlement request to a settlement server upon receiving the settlement instruction from the mobile POS apparatus ([0056] –  Next, transaction details (the list of items in the virtual shopping cart), and payment details are transmitted 310 to the gateway server 120 (which may be a central server) and [0023] - Thus, in an implementation, the self-service checkout service (which may be hosted, for example, by MasterCard International Incorporated) functions to obtain all of the shopping item data and payment account data from the consumer's mobile device, generates a purchase transaction authorization request, routes that purchase transaction authorization request to the central server 120 for processing, receives an authorization response, and then provides the authorization response to both the consumer (via the consumer's mobile device) and to the merchant (via a merchant server, for example, one of the merchant servers 112, 114 or 116 of FIG. 1)); and
upon receiving a settlement non-completion response from the settlement server, ...cause the display of the mobile POS apparatus system .... (FIG. 3 and [0026]).
	Cyr fails to explicitly disclose:
...store transaction data including a first identifier for the settlement request and a second identifier for the transaction data in a database and cause the display of the mobile POS apparatus system to display a code symbol encoding the second identifier.
However in an analogues art, teaches Angus teaches non-completion ... transaction data including a first identifier for the [transaction] request and a second identifier for the transaction data ... and cause the display ... to display a code symbol encoding the second identifier ([0074] - For each transaction, a transaction index number is generated by the controller 101 and propagated through all technical and transaction records of a transaction. A unique key is generated by the controller 101 and also embedded in the QR code 206 to be simultaneously displayed on the display 102 of the ATM 100 with the error message in the event of a failed transaction. The unique key is associated with the transaction index number of a respective transaction which has failed and thereby links all transaction records with the failed transaction and a potential dispute. Via the QR code, this unique key is included in the generated SMS message and allows a bank 402, on receiving the SMS message from the customer's mobile device 401, to easily identify the ATM 100 at which the failed transaction occurred and all technical and transaction records associated with the failed transaction).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Angus to the receiving a settlement non-completion response from the settlement server of Cyr to include non-completion ... transaction data including a first identifier for the [transaction] request and a second identifier for the transaction data ... and cause the display ... to display a code symbol encoding the second identifier.
One would have been motivated to combine the teachings of Angus to Cyr to do so as it provides / allows a customer of an SST to easily contact a relevant person or establishment... in the event of a failed customer-initiated transaction at the SST (Angus, [0006]).
However in an analogues art, teaches Lee teaches store transaction data including a first identifier for the [transaction] request and a second identifier for the transaction data in a database ([0036] and [0042]);
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee to the receiving a settlement non-completion response from the settlement server of Cyr and Angus to include store transaction data including a first identifier for the [transaction] request and a second identifier for the transaction data in a database .
One would have been motivated to combine the teachings of Lee to Cyr and Angus to do so as it provides / allows resolving disputes arising from failed and incomplete financial transactions using mobile communication devices. (Lee, [0004]).

Regarding Claim 2, and similarly Claim 12;
Cyr and Angus and Lee disclose the system to Claim 1.
Angus teaches wherein the code symbol does not encode the first identifier ([0074] - For each transaction, a transaction index number is generated by the controller 101 and propagated through all technical and transaction records of a transaction. A unique key is generated by the controller 101 and also embedded in the QR code 206 to be simultaneously displayed on the display 102 of the ATM 100 with the error message in the event of a failed transaction. The unique key is associated with the transaction index number of a respective transaction which has failed and thereby links all transaction records with the failed transaction and a potential dispute. Via the QR code, this unique key is included in the generated SMS message and allows a bank 402, on receiving the SMS message from the customer's mobile device 401, to easily identify the ATM 100 at which the failed transaction occurred and all technical and transaction records associated with the failed transaction).  As constructed the unique key is embedded in the QR code thus is it is associated to the transaction index number the transaction index number is not encoded within the QR code.  

Regarding Claim 4, and similarly Claim 14;
Cyr and Angus and Lee disclose the system to Claim 1.
	Cyr teaches wherein the server is further configured to cause the display of the mobile POS apparatus to display an error message after receiving a settlement failure response from the settlement server (FIG. 3 and [0026]).

Regarding Claim 5, and similarly Claim 15;
Cyr and Angus and Lee disclose the system to Claim 1.
	Cyr teaches wherein the server is further configured to cause the display of the mobile POS apparatus to display a settlement completion message after receiving a settlement completion response from the settlement server (FIG. 3 and [0025]).

Regarding Claim 10, and similarly Claim 20;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr teaches wherein mobile POS apparatus is a hand-held information processing apparatus (FIG. 1).

Claim(s) 3, 8, 9, 13, 18, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2013/0054395 A1) in view of Angus et al. (US 2014/0319210 A1) in view of Lee et al. (US 2014/0067678 A1) and further in view of von Bose et al. (US 2012/0095853 A1).

Regarding Claim 3, and similarly Claim 13;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr discloses upon receiving a settlement non-completion response from the settlement server, ...cause the display of the mobile POS apparatus system .... (FIG. 3 and [002]).
Further, Lee teaches concepts of non-completion ... transaction data including a first identifier for the [transaction] request and a second identifier for the transaction data ... and cause the display ... to display a code symbol encoding the second identifier ([0074] - For each transaction, a transaction index number is generated by the controller 101 and propagated through all technical and transaction records of a transaction. A unique key is generated by the controller 101 and also embedded in the QR code 206 to be simultaneously displayed on the display 102 of the ATM 100 with the error message in the event of a failed transaction. The unique key is associated with the transaction index number of a respective transaction which has failed and thereby links all transaction records with the failed transaction and a potential dispute. Via the QR code, this unique key is included in the generated SMS message and allows a bank 402, on receiving the SMS message from the customer's mobile device 401, to easily identify the ATM 100 at which the failed transaction occurred and all technical and transaction records associated with the failed transaction).
Similar rationale and motivation is noted for the combination of Lee to Cyr and Angus and Lee, as per Claim 1, above.
Cyr and Angus and Lee fail to disclose further comprising: a fixed POS station including a code reader and configured to retrieve the transaction data when the code reader of the fixed POS station reads the code symbol displayed on the display of the mobile POS apparatus.
However, in an analogous art, Von Bose teaches a fixed POS station including a code reader and configured to retrieve the transaction data when the code reader of the fixed POS station reads the code symbol displayed on the display of the mobile POS apparatus (FIG. 1C and [0053] - Preferably, the unique identifier 462 is then transmitted to remote server 240 in order to retrieve the order 452 from the remote server 240. Order 452, along with the total payment amount 464, is then transmitted from the remote server 240 to a cash register or other computer operable by the traditional cashier or the self-checkout station.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of von Bose to the settlement non-completion response of Cyr and Angus and Lee to include a fixed POS station including a code reader and configured to retrieve the transaction data when the code reader of the fixed POS station reads the code symbol displayed on the display of the mobile POS apparatus
One would have been motivated to combine the teachings of von Bose to Cyr and Angus and Lee to do so as it provides / allows a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose, [0004]).

Regarding Claim 8, and similarly Claim 18;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr further discloses transmit the settlement request to the settlement server (FIG. 3 and [0025])
 Cyr and Angus and Lee fail to disclose wherein the server is further configured to: cause the display of the mobile POS apparatus to display a screen for selecting between a checkout operation at the mobile POS apparatus or a checkout operation at a fixed POS station, and [transacting] after the checkout operation at the mobile POS apparatus is selected on the screen.
However, in an analogous art, Von Bose further teaches wherein the server is further configured to: cause the display of the mobile POS apparatus to display a screen for selecting between a checkout operation at the mobile POS apparatus or a checkout operation at a fixed POS station, and [transacting] after the checkout operation at the mobile POS apparatus is selected on the screen. (von Bose, [0048] - The user also has the choice of payment method, either transmitting payment via the mobile device 200 using mobile self-checkout application 400 or providing payment at either a traditional cashier or self-checkout station.)
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of von Bose to the settlement of Cyr and Angus and Lee to include wherein the server is further configured to: cause the display of the mobile POS apparatus to display a screen for selecting between a checkout operation at the mobile POS apparatus or a checkout operation at a fixed POS station, and [transacting] after the checkout operation at the mobile POS apparatus is selected on the screen.
One would have been motivated to combine the teachings of von Bose to Cyr and Angus and Lee to do so as it provides / allows a customer and a retail establishment with a method for self-checkout from the retail establishment which did not require having the customer go to a traditional cashier or a self-checkout station for scanning each item (von Bose, [0004]).

Regarding Claim 9, and similarly Claim 19;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr further discloses transmit the settlement request to the settlement server (FIG. 3 and [0025])
wherein the server is further configured to cause the fixed POS station to [transact] when the checkout operation at the fixed POS station is selected on the screen (von Bose, [0048] - The user also has the choice of payment method, either transmitting payment via the mobile device 200 using mobile self-checkout application 400 or providing payment at either a traditional cashier or self-checkout station.)

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2013/0054395 A1) in view of Angus et al. (US 2014/0319210 A1) in view of Lee et al. (US 2014/0067678 A1) and further in view of Baublys (EP 2381409 A2).

Regarding Claim 6, and similarly Claim 16;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr and Angus and Lee fail to explicitly disclose wherein the mobile POS apparatus is mounted on a shopping cart.
However, in an analogous art, Baublys teaches wherein the mobile POS apparatus is mounted on a shopping cart (Baublys, [0028]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the mobile POS apparatus is mounted on a shopping cart the secondary reference(s) for the mobile device of the primary reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyr et al. (US 2013/0054395 A1) in view of Angus et al. (US 2014/0319210 A1) in view of Lee et al. (US 2014/0067678 A1) and further in view of Kirkland et al. (US 2004/0254868  A1).

Regarding Claim 7, and similarly Claim 17;
Cyr and Angus and Lee disclose the system to Claim 1.
Cyr discloses wherein the server is further configured ...receiving a response from the settlement server and cause the display of the mobile POS apparatus to display.... (FIG. 3 and [0026]).
Further, Lee teaches concepts of non-completion... to display the code symbol ([0074] - For each transaction, a transaction index number is generated by the controller 101 and propagated through all technical and transaction records of a transaction. A unique key is generated by the controller 101 and also embedded in the QR code 206 to be simultaneously displayed on the display 102 of the ATM 100 with the error message in the event of a failed transaction. The unique key is associated with the transaction index number of a respective transaction which has failed and thereby links all transaction records with the failed transaction and a potential dispute. Via the QR code, this unique key is included in the generated SMS message and allows a bank 402, on receiving the SMS message from the customer's mobile device 401, to easily identify the ATM 100 at which the failed transaction occurred and all technical and transaction records associated with the failed transaction).
Similar rationale and motivation is noted for the combination of Lee to Cyr and Angus and Lee, as per Claim 1, above.
Cyr and Angus and Lee fail to explicitly disclose ...is further configured to count the time from transmission of the settlement request until receiving a response ... and cause ... to display .... after the counted time reaches a predetermined threshold
However, in an analogous art, Kirkland teaches disclose ...is further configured to count the time from transmission of the settlement request until receiving a response ... and cause ... to display .... after the counted time reaches a predetermined threshold (Kirkland, [0089]-[0090] - In the depicted example, a response is received from the notification device 760 indicating either acceptance or rejection of the transaction. However, in some cases, a response may not be received and the transaction verification server 730 determines if a time-out condition occurs. If so, then the transaction is automatically rejected.If either a response is received from the notification device 760 or a time-out condition occurs, a response from the transaction verification server 730 is sent to the POS device 712 indicating whether the transaction is approved or not. In).
Therefore, it would have been obvious to one of ordinarily skill in the art before the effective filing date of the claimed invention to combine the teachings of Kirkland to the settlement non-completion response received from the settlement server of Cyr and Angus and Lee to include disclose ...is further configured to count the time from transmission of the settlement request until receiving a response ... and cause ... to display .... after the counted time reaches a predetermined threshold
One would have been motivated to combine the teachings of Kirland to Cyr and Angus and Lee to do so as it provides / allows indicating either acceptance or rejection of a transaction (Kirkland, [0089]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627